Citation Nr: 0826910	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  01-06 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to increased evaluations for residuals of a 
low back injury, evaluated as 20 percent disabling prior to 
February 27, 2006 and as 40 percent disabling from that date.

2.  Entitlement to an increased evaluation for residuals of 
an injury to the right foot, evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for residuals of 
an injury to the left foot, evaluated as 10 percent 
disabling.

4.  Entitlement to increased evaluations for residuals of a 
right hip injury, evaluated as zero percent disabling prior 
to December 31, 2003 and as 10 percent disabling from that 
date.

5.  Entitlement to increased evaluations for residuals of a 
left hip injury, evaluated as zero percent disabling prior to 
December 21, 2004 and as 10 percent disabling from that date.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had many years of service in the Alabama Air 
National Guard (ARNG) between 1979 and 1993, including a 
period of active duty for training during February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  

The Board initially denied the veteran's claims in February 
2002.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court), and, in 
August 2002, the veteran and the Secretary of Veterans 
Appeals (Secretary) filed a Joint Motion for Remand.  This 
motion was granted in an August 2002 Court order.  The Board 
later remanded this case in September 2003, February 2005, 
and January 2006.  

The veteran initially appeared at a video conference hearing 
in November 2001, before a Veterans Law Judge who is no 
longer employed by the Board.  He appeared for a Travel Board 
hearing before the undersigned Veterans Law Judge in 
September 2005 after being informed of his right to an 
additional hearing.


FINDINGS OF FACT

1.  For the period prior to May 18, 2004, the veteran's low 
back disorder was productive of minimal limitation of motion 
of the lumbar spine, flexion limited to no more than 60 
degrees, and pain on range of motion testing.

2.  For the entire period beginning on May 18, 2004, the 
veteran's lumbar spine flexion has been limited to less than 
30 degrees; however, there is no evidence of ankylosis, and 
the evidence of record does not support the finding of a 
diagnosis of intervertebral disc syndrome.

3.  The veteran's right foot disorder is no more than 
moderately disabling, with findings including minimal 
degenerative changes at the metatarsophalangeal joints of 
both great toes, tenderness in certain areas of the feet, 
slight pain along the arches, and pain with manipulation.

4.  The veteran's left foot disorder is no more than 
moderately disabling, with findings including minimal 
degenerative changes at the metatarsophalangeal joints of 
both great toes, tenderness in certain areas of the feet, 
slight pain along the arches, and pain with manipulation.

5.  Prior to December 31, 2003, the veteran's right hip range 
of motion testing resulted in painful motion.

6.  For the entire pendency of this appeal, the veteran's 
right hip disability has been productive of painful motion 
but no evidence of ankylosis; flexion limited to 30 degrees; 
limitation of abduction, with motion lost beyond 10 degrees; 
flail joint; or malunion of the femur, with moderate knee or 
hip disability.  

7.  Prior to December 21, 2004, the veteran's left hip range 
of motion testing resulted in multiple findings of painful 
motion.

8.  For the entire pendency of this appeal, the veteran's 
left hip disability has been productive of painful motion but 
no evidence of ankylosis; flexion limited to 30 degrees; 
limitation of abduction, with motion lost beyond 10 degrees; 
flail joint; or malunion of the femur, with moderate knee or 
hip disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a low back injury for the period prior to 
May 18, 2004 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5242 
(2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2002).

2.  The criteria for a 40 percent evaluation for residuals of 
a low back injury for the period from May 18, 2004 until 
February 27, 2006 have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5242 
(2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2002).

3.  The criteria for an evaluation in excess of 40 percent 
for residuals of a low back injury for the period beginning 
on February 27, 2006 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5242 (2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2002).

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of an injury to the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2007).

5.  The criteria for an evaluation in excess of 10 percent 
for residuals of an injury to the left foot have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2007).

6.  The criteria for a 10 percent evaluation for residuals of 
a right hip injury for the period prior to December 31, 2003 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5251 (2007).

7.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right hip injury for the period beginning 
on December 31, 2003 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 
5251 (2007).

8.  The criteria for a 10 percent evaluation for residuals of 
a left hip injury for the period prior to December 21, 2004 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5251 (2007).

9.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left hip injury for the period beginning 
on December 21, 2004 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 
5251 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  


In cases where, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

II.  Low back disorder

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  
In this case, the RO has evaluated the veteran's disorder 
under both 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002) and 
38 C.F.R. § 4.71a, Diagnostic Code 5237.  He has been 
assigned a 20 percent evaluation prior to February 27, 2006 
and a 40 percent evaluation from that same date, as indicated 
in a February 2008 rating decision.


Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, a 20 percent evaluation was warranted for moderate 
limitation of motion, while a 40 percent evaluation 
contemplated severe limitation of motion.

Also, under the prior criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 20 percent evaluation was 
warranted for muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent evaluation was in order for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the revisions (Diagnostic Codes 5235-5242), a 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine, 
while a 100 percent evaluation contemplates unfavorable 
ankylosis of the entire spine.

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  

During his October 2000 VA spine examination, the veteran 
reported chronic low back pain.  The examination was negative 
for spasm, but there was mild tenderness to palpation of the 
right lower lumbar region.  Range of motion testing revealed 
flexion to 60 degrees, extension to 15 degrees, and bilateral 
lateral bending to 20 degrees.  The veteran did have pain on 
motion.  X-rays were within normal limits.  The examiner 
noted that the veteran had pain on range of motion testing 
and that certainly such pain could further limit functional 
ability during flare-ups or with increased use.  It was not 
feasible, however, to express the limitation in terms of 
additional limitation of motion, as this matter could not be 
determined with any degree of medical certainty.

The veteran's December 2003 VA examination was negative for 
visible or palpable spasm, but there was slight tenderness to 
palpation in the midline of the low back region.  Range of 
motion testing revealed flexion to 60 degrees, extension and 
right lateral bending to 25 degrees, left lateral bending to 
20 degrees, and bilateral lateral rotation to 35 degrees.  
There was pain with range of motion testing, but no 
additional limitation of motion.  X-rays from March 2003 were 
noted to be within normal limits.  Again, the examiner was 
not able to express any additional disability in terms of 
pain on motion or flare-ups in terms of additional limitation 
because those matters could not be determined with any degree 
of medical certainty.  

In a January 2004 addendum, the examiner noted that an MRI 
was conducted, with some question of a finding of a possible 
tethered cord.  It was further noted that there was no MRI 
evidence of a lumbar herniated nucleus pulposus.  There was 
degenerative joint disease of the facet joints at L4-L5 and 
L5-S1.

The claims file contains several private physical therapy 
records from 2004 and 2005 indicating substantially reduced 
range of motion of the lumbar spine.  A record from May 18, 
2004 indicates forward flexion to 10 degrees and extension 
and bilateral side bending to five degrees, with pain on all 
motions.  Range of motion testing of the lumbar spine from 
June 2004 revealed flexion and extension to 15 degrees and 
bilateral side bending to 10 degrees, all with pain.  In 
October 2005, the veteran had lumbar spine flexion to 20 
degrees, extension to zero degrees, and bilateral side 
bending to 10 degrees.

Several VA treatment records from the same time frame also 
indicate additional complaints.  In July 2004, the veteran 
was seen with complaints of radiation in his legs.  A lumbar 
MRI was noted to be "relatively unremarkable" with regard 
to disc disease, but there was a low location of the lumbar 
cord and a slightly thickened filum with mild fatty 
infiltration.  A December 2004 record similarly indicates 
that a recent MRI had revealed a possible tethered cord.  
However, a February 2005 treatment record reflects that 
neurosurgeons "thought that the MRI was clinically 
unremarkable."   A March 2005 record indicates limited 
motion, with lumbar spine flexion to 20 degrees, bilateral 
bending to 15 degrees, and hyperextension to zero degrees.  
The examiner noted lumbar pain, possibly a psychological 
disposition and also indicated that x-rays of the lumbar 
spine was unremarkable.

Private records of treatment for fibromyalgia, dated from 
January to August of 2006, contain repeated references to 
lumbar spine degenerative joint disease.

On February 27, 2006, the veteran underwent a further VA 
orthopedic examination, during which he reported back pain 
radiating into both legs down to the feet.  He had a TENS 
unit, with the pads at the base of the neck and over the 
lower lumbar area.  He was able to stand erect but had focal 
areas of tenderness over the lower back region.  No spasm was 
noted.  On attempts at repetitive range of motion testing, 
the veteran was very guarded and reluctant secondary to pain.  
Range of motion testing revealed flexion to 25 degrees and 
extension, bilateral lateral bending, and bilateral lateral 
rotation to 10 degrees, with pain on all motions but no 
additional limitation of motion.  Upon a neurological 
examination, there were no definite focal strength deficits 
noted, but the veteran had complaints of pain with strength 
testing.  Sensation was intact, and no definite radicular 
complaints were elicited.  The examiner noted that the 
veteran had an MRI in January 2005 that revealed no disc 
protrusions or disc degeneration.  A second MRI from January 
2006 was noted to show a low-lying conus medullaris with a 
thickened filum terminale, consistent with a tethered cord.  
The examiner noted that tethered cord syndrome was a clinical 
diagnosis of those findings mentioned for clinical 
correlation.  Again, the examiner noted that the veteran's 
"additional limitation and function" could not be 
determined without resort to mere speculation.  The examiner 
further indicated that he was unable to apportion the 
complaints regarding the back from a condition "that may be 
due to an inflammatory polyarthritis of undetermined 
etiology."


During his November 2007 VA orthopedic examination, the 
veteran reported chronic low back pain with radicular 
symptoms radiating to the hip and popliteal areas all the way 
to the feet.  He denied being "given bedrest" for 
neuropathy.  Upon examination, after repetitive motion times 
three, the veteran only had forward flexion to 10 degrees, 
limited by apparent pain; and extension to 10 degrees, 
limited by pain.  Right and left lateral flexion was to 20 
degrees, limited by pain.  Right and left lateral rotation 
was also noted to be limited by pain, with no measurements 
provided.  Neurological testing revealed decreased vibration 
from the knee down bilaterally and strength of 4/5 in the 
lower limbs.  There was tenderness to the lumbar area to 
extreme light touch and with slight pressure on the vertex 
head.  X-rays of the lumbar spine were within normal limits, 
with the vertebral body heights and disc spaces well-
maintained.  The diagnosis was service-connected residual of 
an injury to the lower back, with normal lumbar spine x-rays.  
The examiner indicated that it was conceivable that pain 
could further limit function during flare-ups or increased 
use, but it was not feasible to express such limitation to 
any degree of medical certainty without resorting to mere 
speculation.

Upon a review of the above evidence, the Board concurs that a 
staged rating is appropriate in this case given the worsening 
of the veteran's symptomatology, but this worsening occurred 
at an earlier date than the assigned evaluations reflect.

The veteran's VA examinations from 2000 and 2003 revealed 
relatively minimal limitation of motion, with flexion limited 
only to 60 degrees.  While the 2000 examination report does 
not contain findings for lateral rotation, the 2003 
examination report reflects a combined limitation of motion 
of 200 degrees.  Moreover, while the veteran reported pain on 
spine motions, his examiners could not quantify the extent of 
limited motion due to pain.  For all of these reasons, the 
Board does not find that the combination of the limitation of 
motion shown on examination and the complaints of pain are 
commensurate to severe limitation of motion or lumbar strain, 
as would warrant a 40 percent evaluation under the applicable 
diagnostic criteria in effect during that time.  

As to the currently assigned 40 percent evaluation, the Board 
is aware that the Appeals Management Center (AMC) in 
Washington, DC cited to the findings from the February 27, 
2006 VA examination in the February 2008 rating decision, 
particularly in terms of limitation of flexion.  A review of 
the veteran's physical therapy records, however, indicates 
that as early as May 18, 2004 the veteran had flexion limited 
to less than 30 degrees, and such a finding was confirmed on 
several subsequent occasions in 2004 and 2005.  The Board 
thus finds that May 18, 2004 should be the effective date for 
the currently assigned 40 percent evaluation.

For the period beginning on May 18, 2004, the only schedular 
bases for an evaluation in excess of 40 percent, other than 
those involving intervertebral disc syndrome, concern 
ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5286, 
5289 (2002) (the pre-2003 code sections concerning 
ankylosis).  In this case, however, there is no evidence of 
record indicating ankylosis, either favorable or unfavorable, 
of the low back.  The Board notes that this case also does 
not involve a spinal fracture, a disability for which 
consideration was previously warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (2002).

The Board has thus considered the question of whether 
disposition of this case is warranted on the basis of 
intervertebral disc syndrome, addressed by the now-deleted 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 and the 
current criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  
In this regard, the Board notes that several VA records from  
2004 contain references to a tethered cord shown by a lumbar 
MRI.  The Board is also aware of the January 2004 MRI finding 
of mild degenerative joint disease of the facet joints at L4-
L5 and L5-S1.

While the Board has noted the above findings, multiple 
radiological studies conducted in conjunction with the 
veteran's VA examinations have been entirely negative for 
intervertebral disc findings.  Indeed, the report of the 
February 2006 VA orthopedic examination indicates that an MRI 
from January 2005 revealed no disc protrusions or disc 
degeneration.  A later MRI, from January 2006 revealed a low-
lying conus medullaris with a thickened filum terminale, 
consistent with a tethered cord, but again no intervertebral 
disc findings were specified.  Moreover, x-rays from November 
2007 were noted to be normal in the corresponding VA 
examination report.  For these reasons, the Board finds no 
basis for application of the diagnostic code provisions for 
intervertebral disc syndrome, and consideration is similarly 
not warranted under Diagnostic Code 5243 for whether separate 
evaluations are in order for any associated objective 
neurological abnormalities.

Finally, the veteran has submitted no evidence showing that 
his low back disorder has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluations, and there is also no indication 
that this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence of record supports a 20 percent 
evaluation prior to May 18, 2004 and a 40 percent evaluation 
beginning on that date.  This determination represents a 
partial grant, for the period from May 18, 2004 until 
February 27, 2006, and a denial for the periods prior to and 
after that period.  38 C.F.R. §§ 4.3, 4.7.

III.  Foot disorders

The veteran's right and left foot disorders have both been 
evaluated at the 10 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Under this section, a 10 percent 
evaluation is warranted for a moderate foot injury.  A 20 
percent evaluation is in order for a moderately severe foot 
injury.  In cases of a severe foot injury, a 30 percent 
evaluation is assigned.

The veteran's October 2000 VA orthopedic examination revealed 
"rather generalized" tenderness to palpation over the 
plantar aspect of both feet.  X-rays of the feet were within 
normal limits.  The examiner noted that, while pain could 
further limit functional ability during flare-ups, it was not 
feasible to attempt to express this in terms of additional 
limitation of motion because such matters could not be 
determined with any degree of medical certainty.  

While the veteran reported pain in the feet with range of 
motion testing during a December 2003 VA spine examination, 
there was no additional limitation of motion beyond that of 
the ankles (extension to 5 degrees with the knees extended 
and to 10 degrees with the knees flexed, and plantar flexion 
to 40 degrees bilaterally).  There was generalized tenderness 
to palpation over the plantar surface of both feet, no 
plantar callus formation, and mild scaling of the skin on the 
plantar aspect of both feet.  Again, the examiner was not 
able to express any additional disability in terms of pain on 
motion or flare-ups because those matters could not be 
determined with any degree of medical certainty.  X-rays, 
from January 2004, revealed no significant abnormalities.

A September 2005 VA treatment record contains a reference to 
marked tenderness of the subtalar tarsometatarsal joints and 
metatarsophalangeal joints of both feet.

The veteran's February 2006 VA orthopedic examination, 
however, revealed a less pronounced disability picture of the 
feet.  The feet were slightly pronated, with grade 1 pes 
planus.  The veteran had normal alignment of the Achilles 
tendon.  He had complaints of pain with manipulation of the 
feet.  There was no evidence of abnormal weightbearing of 
either foot.  The veteran had tenderness to palpation of the 
plantar aspect of the arch and heel pad region of both feet.  
No limitation of motion of the ankles and toes was 
appreciated at that time.  X-rays revealed only tiny heel 
spurs bilaterally.  The examiner indicated that the veteran's 
symptoms could not be differentiated from his inflammatory 
polyarthritis symptoms and that a determination as to 
additional limitation and function due to repetitive use or 
flare-ups could not be determined without resort to mere 
speculation.

Upon further VA orthopedic examination in November 2007, the 
veteran was noted to have an infected great toenail and 4th 
toenail on the right foot, as well as with the left great 
toenail.  He was also found to have mild pes planus on 
standing.  There was tenderness at both calcaneus heel areas, 
with some tenderness along the 5th metatarsal bone on the 
right.  There was no callus or other deformity, although the 
veteran did have athlete's foot between the 3rd and 4th and 4th 
and 5th toes and scattered patches of fungal rash on both 
feet.  He had slight decreased monofilament testing on the 
left foot, but not on the right.  There was no malalignment 
of the Achilles tendon.  The veteran did have slight pain 
along his arches bilaterally.  There was no redness, warmth, 
or other deformity.  An examination of the ankles was also 
unremarkable.  X-rays revealed minimal pes planus 
bilaterally, calcaneal spurring that was greatest at the 
plantar aspect of the right calcaneus, and minimal 
degenerative changes at the metatarsophalangeal joints of 
both great toes.  The examiner indicated that it was 
conceivable that pain could further limit function during 
flare-ups or increased use, but it was not feasible to 
express such limitation to any degree of medical certainty 
without resorting to mere speculation.

Overall, the veteran has been shown to have multiple minor 
findings of both feet, including minimal degenerative changes 
at the metatarsophalangeal joints of both great toes, 
tenderness in certain areas of the feet, slight pain along 
the arches, and pain with manipulation.  On only one 
instance, from September 2005, has there been any indication 
of a disability picture that is more than moderate in degree.  
Predominantly, the veteran's disability picture for both feet 
has been shown to be no more than moderate in degree, with 
the possibility of functional limitation due to flare-ups or 
increased use raised but not described in terms of additional 
limitation of motion.   See DeLuca v. Brown, supra.  In 
summary, the veteran's foot injuries are no more than 
moderately disabling, consistent with the currently assigned 
10 percent evaluations under Diagnostic Code 5284.

The Board further observes that, for both feet, there is no 
evidence of severe flatfoot, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities (20 percent under 
Diagnostic Code 5276); acquired claw foot (pes cavus), with 
all toes tending to dorsiflexion, limitation of dorsiflexion 
at ankle to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads (20 percent under 
Diagnostic Code 5278); or moderately severe malunion or 
nonunion of tarsal or metatarsal bones (20 percent under 
Diagnostic Code 5283).

Again, as the veteran has submitted no evidence showing that 
his service-connected foot disorders have markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluations, and as there is 
also no indication that these disorders have necessitated 
hospitalization during the pendency of this appeal, the Board 
is not required to remand this matter for the procedural 
actions concerning extra-schedular evaluations outlined in 38 
C.F.R. § 3.321(b)(1).

Overall, the evidence does not support the veteran's claims 
for evaluations in excess of 10 percent for residuals of 
injuries to the right and left feet, and the claims for those 
benefits must be denied.  38 C.F.R. §§ 4.3, 4.7.

IV.  Hip disorders

The veteran's hip disorders have been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5251.  The right 
hip has been evaluated as zero percent disabling prior to 
December 31, 2003 and as 10 percent disabling from that date, 
while the left hip has been evaluated as zero percent 
disabling prior to December 21, 2004 and as 10 percent 
disabling from that date.  The staged rating for the right 
hip disorder was assigned in a February 2004 rating decision, 
while the staged rating for the left hip disorder was 
assigned in a February 2008 rating decision.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma and substantiated by x-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200, etc.).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
Diagnostic Code 5003 also provides a 10 percent rating, where 
there is an absence of limitation of motion, with x-ray 
evidence of involvement of two or more major joins or two or 
more minor joint groups.  With x-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups, with occasional incapacitating exacerbations, a 20 
percent evaluation is assigned.  


Diagnostic Code 5251 provides only for a 10 percent rating 
for limitation of extension of the thigh to 5 percent.  See 
38 C.F.R. § 4.31.

Range of motion testing of the hips from the veteran's 
October 2000 VA orthopedic examination revealed bilateral 
flexion to 95 degrees, right abduction to 35 degrees, left 
abduction to 40 degrees, bilateral internal rotation to 15 
degrees, and bilateral external rotation to 45 degrees.  The 
examiner noted that the veteran complained of "a rather 
marked pain" on all range of motion testing.  X-rays of the 
hips were within normal limits.  In terms of DeLuca 
considerations, the examiner noted that the veteran had pain 
on range of motion testing and that certainly such pain could 
further limit functional ability during flare-ups or with 
increased use.  It was not feasible, however, to express the 
limitation in terms of additional limitation of motion, as 
this matter could not be determined with any degree of 
medical certainty.

During the veteran's December 31, 2003 VA spine examination, 
range of motion testing of the hips revealed bilateral 
flexion to 90 degrees, right abduction to 40 degrees, left 
abduction to 30 degrees, bilateral internal rotation to 15 
degrees, right external rotation to 40 degrees, and left 
external rotation to 45 degrees.  The examiner noted pain on 
all range of motion testing of the hips, greater on the left 
than the right.  He reiterated the prior statement that it 
was not feasible to attempt to express additional limitations 
with flare-ups in terms of additional limitation of motion, 
as that could not be determined with any degree of medical 
certainty.  January 2004 X-rays revealed minimal degenerative 
changes of the right hip.

VA treatment records reflect that the veteran had complaints 
of hip pain on December 21, 2004, and the AMC cited to these 
complaints in the February 2008 rating decision as the basis 
for the increase to 10 percent for residuals of a left hip 
injury, effective from December 21, 2004.

Upon a VA orthopedic examination in February 2006, range of 
motion of the hips revealed right hip flexion to 40 degrees, 
abduction to 10 degrees, internal rotation to zero degrees, 
and external rotation to 50 degrees; and left hip flexion to 
60 degrees, abduction to 15 degrees, internal rotation to 
zero degrees, and external rotation to 50 degrees.  The 
veteran resisted attempts at repetitive motion secondary to 
complaints of marked pain on motion.  An x-ray of the pelvis 
was reported as normal.  Again, the examiner noted that the 
veteran's "additional limitation and function" could not be 
determined without resort to mere speculation.  The examiner 
further indicated that he was unable to apportion the 
complaints regarding the hips from a condition "that may be 
due to an inflammatory polyarthritis of undetermined 
etiology."

The veteran's most recent VA orthopedic examination was 
conducted in November 2007.  Upon examination, the examiner 
noted that, after repetitive motion times three, the veteran 
had right hip flexion to 65 degrees, limited by pain and 
fatigue; extension to 10 degrees, limited by pain and 
fatigue; abduction to 25 degrees, limited by pain in the hip; 
"abduction" (it is not clear whether this is a 
typographical error (i.e., adduction)) to 10 degrees, limited 
by pain and fatigue; external rotation to 20 degrees; and 
internal rotation to 10 degrees, limited by pain and fatigue.  
The veteran reported tenderness to the hip joint with light 
palpation, with no redness, warmth, or gross deformity.  
Range of motion testing of the left hip revealed forward 
flexion to 65 degrees, limited by pain and fatigue; extension 
to 10 degrees, limited by pain and fatigue; abduction to 20 
degrees, limited by pain and fatigue; adduction to 10 
degrees; and external rotation and internal rotation to 10 
degrees, limited by pain and fatigue.  There was slight 
tenderness to light touch of the left  hip, but no increased 
skin temperature, deformity, or swelling.  X-rays of both 
hips revealed minimal joint space narrowing, greater on the 
right, consistent with mild degenerative changes.  The 
examiner indicated that it was conceivable that pain could 
further limit function during flare-ups or increased use, but 
it was not feasible to express such limitation to any degree 
of medical certainty without resorting to mere speculation.

In assessing the above evidence, the Board questions whether 
the currently assigned 10 percent evaluations for both hip 
disorders should have been effectuated at earlier dates, 
rather than the dates presently assigned.  In this regard, 
the Board notes that the October 2000 VA examination report 
reflects that the veteran complained of "a rather marked 
pain" on all range of motion testing, and the examiner who 
conducted the December 2003 VA examination noted pain on all 
range of motion testing of the hips, greater on the left than 
on the right.


While neither examiner was able to quantify any resultant 
functional loss in terms of additional lost motion of the 
hips, the extent of the veteran's pain with range of motion 
testing warrants careful consideration in and of itself.  
38 C.F.R. § 4.40, concerning functional loss, reflects that a 
part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.45 indicates that inquiry 
is to be directed to multiple considerations, including pain 
on movement.  Finally, under 38 C.F.R. § 4.59, concerning 
painful motion, the intent of the rating schedule is noted to 
recognize painful motion with joint or periarticular 
pathology as productive of disability, and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.

Given the consistent findings of a significant degree of 
painful motion of both hips during the pendency of this 
appeal, the Board concludes that a 10 percent evaluation 
should be assigned for the right hip for the period prior to 
December 31, 2003, while the 10 percent evaluation for the 
left hip should be assigned for the period prior to December 
21, 2004.  See DeLuca v. Brown, supra.

The question thus becomes whether there is a basis for an 
evaluation in excess of 10 percent for either hip.  There is 
no evidence, for either hip, indicating ankylosis (Diagnostic 
Code 5250); flexion limited to 30 degrees (20 percent under 
Diagnostic Code 5252); flail joint (80 percent under 
Diagnostic Code 5254); or malunion of the femur, with 
moderate knee or hip disability (20 percent under Diagnostic 
Code 5255).  Notably, the most severe flexion findings of 
record are 40 degrees for the right hip and 60 degrees from 
the left hip, both noted upon examination in February 2006; 
even taking into account painful motion, the combination of 
such painful motion and the flexion findings does not equate 
to a disability picture warranting a higher evaluation under 
Diagnostic Code 5252.  See DeLuca v. Brown, supra.

The remaining code section to consider is Diagnostic Code 
5253, which allows for a maximum 20 percent evaluation for 
limitation of abduction, with motion lost beyond 10 degrees.  
With the left hip, the criteria for this evaluation have not 
been met insofar as abduction has never been limited to less 
than 15 degrees.  

For the right hip, the Board is aware that the February 2006 
VA examination did reveal both abduction limited to 10 
degrees and painful motion.  However, the November 2007 VA 
examination, while again showing painful motion, revealed 
abduction limited to 25 degrees, and this measurement was 
made after repetitive motion times three.  The examination 
report contains a further notation of "abduction" to 10 
degrees, but this appears to be a possible typographical 
error, particularly as, for the left hip, the examiner listed 
abduction first and adduction second.  In any event, the fact 
that the veteran was able to abduct his hip to 25 degrees 
after repetitive motion times three is strongly indicative of 
a disability picture not commensurate to limitation of 
abduction, with motion lost beyond 10 degrees.  A 20 percent 
evaluation for the right hip is thus not warranted under 
Diagnostic Code 5253 for any period during the pendency of 
this appeal.  See DeLuca v. Brown, supra.

Again, as the veteran has submitted no evidence showing that 
his service-connected hip disorders have markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluations, and as there is 
also no indication that these disorders have necessitated 
hospitalization during the pendency of this appeal, the Board 
is not required to remand this matter for the procedural 
actions concerning extra-schedular evaluations outlined in 38 
C.F.R. § 3.321(b)(1).

Overall, the evidence does not support current evaluations in 
excess of 10 percent for the veteran's right and left hip, 
and to that extent the appeal is denied.  However, a 10 
percent evaluation is warranted for the right hip for the 
period prior to December 31, 2003, while the 10 percent 
evaluation for the left hip is warranted for the period prior 
to December 21, 2004.  To that extent only, the appeal is 
granted.

V.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

As this case concerns claimed increases in existing 
disability evaluations, it is subject to the requirements of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice requires that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claims in letters issued between September 2004 and 
September 2006.   Beginning with the September 2004 letter, 
the veteran was notified that he needed to submit evidence of 
worsening that could include medical and laboratory evidence, 
as well as lay evidence from other individuals who could 
describe from their knowledge and personal observations in 
what manner his disabilities had worsened.  Nevertheless, the 
veteran has not been provided with the type of notification 
set forth in the second and third requirements of Vazquez-
Flores.  As such, the veteran has received inadequate notice, 
and the Board must proceed with an analysis of whether this 
error prejudiced him.  See Sanders v. Nicholson, 487 F.3d at 
889.

In this regard, the Board notes that in Vazquez-Flores the 
Court indicated that consideration was warranted for whether 
there existed subsequent VA action that served to render any 
pre-adjudicatory notice error non-prejudicial.  In the 
present case, in fact, the veteran was provided with the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 
5253, and 5284, as well as the now-deleted criteria of 
Diagnostic Code 5292, in the May 2003 Statement of the Case.  
In February 2008 rating decision, the RO further utilized the 
current provisions of Diagnostic Code 5237.  By incorporating 
all of these provisions, the RO indicated to the veteran what 
specific measurements (e.g., range of motion findings) were 
required for a higher rating.  After all of these issuances, 
including a February 2008 Supplemental Statement of the Case, 
the veteran was provided an opportunity to respond within a 
reasonable time period.  

Given that the veteran has been notified of the applicable 
diagnostic criteria and has had ample opportunity to respond, 
the Board is fully satisfied that any notice deficiencies 
from the VCAA letters in light of Vazquez-Flores have been 
rendered non-prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  All required efforts have been made to obtain the 
veteran's VA and private records.  Additionally, he has been 
afforded four VA examinations during the pendency of this 
appeal.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a low back injury for the period prior to May 
18, 2004 is denied.  

Entitlement to a 40 percent evaluation for residuals of a low 
back injury for the period from May 18, 2004 until February 
27, 2006 is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

Entitlement to an evaluation in excess of 40 percent for 
residuals of a low back injury for the period beginning on 
February 27, 2006 is denied.

Entitlement to an increased evaluation for residuals of an 
injury to the right foot, evaluated as 10 percent disabling, 
is denied.

Entitlement to an increased evaluation for residuals of an 
injury to the left foot, evaluated as 10 percent disabling, 
is denied.

Entitlement to a 10 percent evaluation for residuals of a 
right hip injury for the period prior to December 31, 2003 is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right hip injury for the period beginning on 
December 31, 2003 is denied.

Entitlement to a 10 percent evaluation for residuals of a 
left hip injury for the period prior to December 21, 2004 is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left hip injury for the period beginning on 
December 21, 2004 is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


